Exhibit 32.1 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Annual Report on Form 10-K for the period ended August 25, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 24, 2013 /s/ Benjamin T. Rashleger Chief Executive Officer Date: October 24, 2013 /s/ Paul D. Sheely Chief Financial Officer
